Citation Nr: 1226101	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  09-16 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2. Entitlement to service connection for a psychiatric disability, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Davitian, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1984 to June 1988 and from June to December 2003, with additional service in the Air Force Reserve.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for depression.  It is also on appeal from a November 2008 rating decision that denied service connection for a neck disability, as well as anxiety disorder, NOS, with features of generalized anxiety (also claimed as emotional duress/injury, and mental condition).  

When this case was previously before the Board in February 2011, it was remanded for additional development.  The issues have been returned to the Board for further appellate consideration.

The issue of entitlement to service connection for a psychiatric disability, other than PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has a neck disability that is related to active duty.


CONCLUSION OF LAW

A neck disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in October 2007 (depression) and August 2008 (anxiety with emotional distress), VA informed the appellant of what evidence was required to substantiate his claim, and his and VA's respective duties for obtaining evidence.  The correspondence also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudications denying the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case.

Duty to Assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, service personnel records, VA and private medical records, the transcript of an August 2010 hearing before the undersigned Veterans Law Judge, and the Veteran's written statements.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

VA has a duty to provide a VA examination expressing an opinion when the record lacks sufficient evidence to decide the veteran's claim, but contains evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As discussed fully below, the Board finds that there is no medical evidence indicating that the Veteran has a neck disability as a result of service.  

The Board recognizes that the Court in McLendon held that the third element establishes a low threshold, and that a VA examination can be required based on medical evidence which suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits.  However, even considering the low threshold established here, none of the medical, or indeed lay, evidence of record in this case contains any indication that the Veteran incurred or aggravated a neck disability during active duty.  Therefore, a remand in order to obtain an opinion regarding this issue is not required under McLendon.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis 

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that he incurred a neck disability during active duty.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a neck disability. 

The Veteran's service treatment records reflect that he was given a one-day sick slip for an injury in October 1984.  The slip notes that the Veteran's "neck hurt."  The remainder of the Veteran's service treatment records, including all reports of separation medical examinations and separation reports of medical history, are negative for relevant complaints, symptoms, findings or diagnoses.  Specifically, reports of medical examinations dated in August 1993, April 1988, June 1998, January 2000 and December 2002 reflect that the Veteran was normal on all pertinent clinical evaluations, and identify no pertinent defects or diagnoses.  Similarly, reports of medical history dated in August 1993, April 1988, June 1998, January 2000 and December 2002 reflect that the Veteran denied all pertinent past or present complaints, and provide no pertinent physician's summaries or elaborations.  

VA outpatient treatment reports reflect that the Veteran has complained of neck pain.  However, they are negative for any evidence that the Veteran has an actual chronic neck disability, related to active duty or any complaints or injury during active duty.  

In February 2008, he complained of upper back/neck stiffness and pain that he related mainly to high stress level.  In this regard, the report notes that the Veteran had a recent hospitalization with high blood protein and immune compromise.  In January 2009, the Veteran complained of periodic neck pain.  On physical examination, his neck was supple and he had a fairly good range of motion with right and left rotation.  No neck or cervical spine assessment was made.  A May 2009 cervical spine X-ray resulted in an impression of normal cervical spine series.  A September 2010 VA outpatient treatment report notes that the Veteran reported chronic neck pain since being in the military.  On physical examination, there were no significant areas of point tenderness and no muscle spasms.  There was a little bit of muscle tightness of the left trapezius muscle.  He had really good range of motion with right and left lateral rotation, and good flexion and extension.  There was no significant pain with bending the ear right and left, and no pain along the cervical or thoracic spine.  The pertinent assessment was chronic neck pain related to muscle tension.  During an October 2010 telephone conversation with a nurse, the Veteran asked for a referral to see someone about his neck.  He stated that his neck pain was due more to stress and tension at that time. 

The Board also finds it significant that the earliest post-service indications of neck pain are dated many years after the period of active duty in which the Veteran was given the October 1984 sick slip.  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing relevant symptoms during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, the Veteran is not competent to diagnosis himself with a neck disability; state that any neck symptoms or problems during service were of a chronic nature to which current disability may be attributed; or state that any current neck disability is etiologically related to his service.  A layperson is generally not deemed competent to express an opinion on a matter that requires medical knowledge, such as a diagnosis, the question of whether a chronic disability is currently present, or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Further, the Board finds that the Veteran's assertions as to continuity of symptomatology of the claimed neck disability since service are less than credible.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  As noted above, while seeking post-service VA medical treatment in February 2008 and October 2010, the Veteran asserted that his neck problems were related to stress and tension, not an injury during active duty nearly three decades earlier.

While the Board acknowledges that the absence of any corroborating probative medical evidence supporting the Veteran's assertions, in and of itself, does not render the statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  The Veteran's service treatment records (containing only one relevant sick slip, numerous subsequent denials of relevant symptoms, and numerous subsequent normal clinical evaluations) and the post-service medical records (containing no evidence of a chronic neck disability, linked to the Veteran's service) outweigh his contentions.  

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for a neck disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for a neck disability is denied.  


REMAND

The Board finds that the claim for service connection for a psychiatric disability, other than PTSD, requires additional development.  

The Veteran's service treatment records reflect that in August and September 2004, he was seen at the request of his commander.  The Veteran had been distressed because of an incident the prior year at flight engineer school when he had been threatened at knifepoint.  The pertinent August 2004 assessment was that the Veteran appeared to have suffered multiple emotional traumas, and psychiatric disease could not be ruled out.  The September 2004 assessment was that the Veteran expressed significant stress over recent traumatic events.  The Veteran's service personnel records corroborate that he was threatened with a knife in November 2003, during active duty.  In December 2004, the Air Force recommended that the Veteran be administratively separated due to a personality disorder, NOS.  

The report of an October 2008 VA PTSD examination provides an Axis I diagnosis of anxiety disorder, NOS, with features of generalized anxiety.  The examiner provided an opinion that there was no evidence that the Veteran acquired any type of mental health problems while he was in the service.  

However, the VA examiner provided no rationale.  Accordingly, the Board finds that the October 2008 VA medical opinion is inadequate, and additional development is required.  See Barr, supra (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2011) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

The Board also observes that the record contains relevant medical evidence dated after the October 2008 negative VA medical opinion.  VA treatment reports dated in 2009 and 2010 provide additional psychiatric diagnoses, specifically depression; major depressive disorder with mixed anxiety and depressive symptoms; and depressive disorder, NOS.  

An August 2010 private medical opinion provides a diagnosis of anxiety disorder, NOS, and personality disorder, NOS.  It provides the opinion that, based on examination results and the available records, the Veteran's military service was directly related to his anxiety and personality problems.  

A March 2012 private psychological report provides an Axis I diagnosis of anxiety disorder, NOS, and major depressive disorder, recurrent, moderate.  It provides an Axis II diagnosis of personality disorder, NOS, with narcissistic, paranoid and schizoid features.  The private psychologist provides the opinion that the Veteran's personality disorder, if not acquired while in the military, was certainly exacerbated by his harassment in the military leading to his undesired early discharge.  

In this regard, the Board notes that personality disorders are considered congenital or developmental defects and, therefore, are not generally considered a disease or injury for the purpose of service connection.  38 C.F.R. § 3.303(c), 4.9 (2011); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, the VA Office of General Counsel held that service connection may be granted for a congenital or developmental disorder on the basis of in-service aggravation.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) [a reissue of General Counsel  Opinion 01- 85 (March 5, 1985)].  In that opinion, it was noted that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin by its very nature preexists claimants' military service, but that service connection for such diseases could be granted if manifestations of the disease in service constituted aggravation of the condition.  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  Hence, service connection may be granted for any superimposed disease or injury. 

In light of the foregoing, additional development is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any psychiatric disability that may be present.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine: (1) whether it is at least as likely as not (50 percent or more likelihood) that any current psychiatric disability, other than a personality disorder, is causally related to the Veteran's active duty, including the November 2003 incident during which he was threatened with a knife, as reflected in his service treatment and personnel records; and (2) whether it is at least as likely as not (50 percent or more likelihood) that any current personality disorder was aggravated by the Veteran's active duty, including the November 2003 incident during which he was threatened with a knife, as reflected in his service treatment and personnel records.


In doing so, the examiner is requested to address the Veteran's reported history of psychiatric symptoms since the November 2003 incident.  The examiner is requested to provide a full rationale for any opinions expressed.  

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


